DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feygin (US PGPub 2015/0251351 A1).
With regard to claims 1 and 11,  Feygin teaches a method of producing a 3-dimensional part, the method comprising printing, by a deposition system, a plurality of 2-dimensional layers (figure 5, finished layers 224) onto a plurality of carrier sheets (figure 5, segmented carrier sheets 230 containing alignment holes/features 234 located on vacuum conveyor 210), wherein the plurality of carrier sheets move through the deposition system in a direction (figure 5, direction 207; paragraph 88), successively transferring, by a transfer system (figure 5; paragraph 86, stacking station) at least one 2D layer (figure 5, 2D layer 224) from at least one carrier sheet of the plurality of carrier sheets, onto the 3D part, wherein the 3D part is located on a base substrate (paragraph 90, laminating/stacking platform 244), wherein the plurality of carrier sheets move through the transfer system in the direction (figure 5, direction 207). 

With regard to claims 12 and 13, Feygin teaches a vacuum conveyor belt (figure 5, vacuum conveyor belt system 210) feeding the carrier sheets (figure 5, carrier sheets 230) from the deposition system (figure 5, such as for example print heads 274) to the transfer system (paragraph 86, stacking station; figure 5, laminating/stacking platform 244), wherein the conveyor belt is would have been driven at a uniform speed (given that it is a single conveyor belt) in the direction (direction 207) during the production of the 3D part.  

With regard to claim 15-18, Feygin teaches the 2D layer defines a first pattern corresponding to a cross-section of the 3D part (figure 7, individually contoured laminations 224; paragraph 90), a second pattern that does not correspond to the cross-section of the 3D printed part (figure 7, waste material 226; paragraph 90), wherein the materials of the first pattern and the second pattern are different (paragraph 90, lamination material vs waste material) and wherein the second patterned material comprises a support material (paragraph 103-104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feygin (US PGPub 2015/0251321 A1), as applied for claim 1 above.
With regard to claim 2, Feygin teaches the deposition system is configured to successively print (paragraph 13; paragraph 100) the plurality of 2D layers onto the plurality of carrier sheets without changing the direction of the plurality of carrier sheets during a deposition process (figure 5), and the transfer system is configured to successively print the plurality of 2D layers onto the 3D part without changing the direction of the plurality of carrier sheets during the transfer process (figure 5; paragraph 90), where it would have been obvious to adapt the system of figure 5 for the embodiment of additive 3D printing techniques (paragraph 100).

With regard to claim 3, Feygin teaches wherein the plurality of 2D layers are successively printed onto the plurality of carrier sheets while the transfer system transfers the at least one 2D layer onto the 3D part (figure 5), where it would have been obvious to adapt the system of figure 5 for the embodiment of additive 3D printing techniques (paragraph 100).

With regard to claim 10, Feygin teaches the first 2D layer is transferred onto the 3D part (paragraph 90), with possible methods including contacting the layer (paragraph 90) with a lamination platen that applies heat and pressure (paragraph 70).

With regard to claim 14, although Feygin does not explicitly disclose cleaning the carrier sheets, it would have been obvious to one of ordinary skill in the art of the invention to ensure that the carrier sheets are sufficiently clean so as to provide for clean substrates suitable for the 2D printed layers so as to create a 3D printing object without contamination.

Claim(s) 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Feygin (US PGPub 2015/0251351 A1), as applied for claim 1 above, and in further view of Phelps (US PN 10279577).
With regard to claim 5-9, although Feygin teaches an alternative embodiment employing 3D printing techniques and that the fabrication material may comprise a polymer, metal or ceramic (paragraph 67), Feygin does not explicitly disclose details associated with such a 3D printing method.
Phelps teaches that known 3D printing techniques employed electromagnetic emission devices that apply toner particles to the carrier layer (abstract), wherein the toner particles comprise at least a polymer (col. 7, line 56) and alternatively a jetting print head to apply material to the carrier layer, wherein the ink comprises at least a polymer (col. 1, line 10-18).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ known 3D printing techniques for the 3D printing technique embodiment disclosed by Feygin.  The rationale to do so would have been the motivation provided by the teaching of Phelps, that such printing techniques predictably resulted in the successful formation of a 2D layer suitable for use in a 3D additive manufacturing process (abstract), the same desire for the formation of the additive 2D layer in the method of Feygin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746